Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

    DOUBLE EAGLE ALLOYS, INC.,
                               Plaintiff,
    vs.                                           Case No. 19-CV-243-TCK-FHM
    MICHAEL HOOPER and ACE ALLOYS,
    LLC.,
                               Defendants.

                                    OPINION AND ORDER

          There are three discovery motions before the court: Defendant Ace Alloy, LLC’s

   Motion to Compel Discovery Responses, [Dkt. 48]; Plaintiff’s Motion to Compel Discovery

   from Defendants, [Dkt. 49]; and Defendant Ace Alloy, LLC’s Second Motion to Compel

   Discovery Responses, [Dkt. 54]. All three motions have been fully briefed and are ripe for

   decision.

                                            Background

          Plaintiff Double Eagle Alloys, Inc. (Double Eagle) and Defendant Ace Alloys, LLC

   (Ace) are competitors in the specialty metals market. Defendant Michael Hooper was a

   long time employee of Plaintiff, but now works for Defendant. Before Mr. Hooper left

   Plaintiff’s employ, he downloaded files to a storage device and took the information with

   him. The parties dispute whether this download was unusual or wrongful.

          Plaintiff sued to recover or secure the destruction of the downloaded files, prevent

   Defendants from using the files, and for damages. Plaintiff recovered or secured the

   destruction of the files and obtained an agreed order prohibiting Defendants from using the

   files. The remaining issue in the case is Plaintiff’s claim for damages.
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 2 of 11




          Discovery has essentially ground to a halt because the parties disagree on the

   scope and timing of discovery. Each side argues that their position on the timing and scope

   of discovery is necessary to protect their position in the marketplace. Before Plaintiff

   identifies the allegedly confidential information contained in the downloaded files, Plaintiff

   seeks discovery into Defendants’ business activities that have taken place since Defendant

   Hooper went to work for Defendant Ace so that Plaintiff can establish Defendants’ use of

   Plaintiff’s confidential information. On the other hand Defendants contend that Plaintiff

   should not have access to their business activities until Plaintiff identifies the confidential

   information at issue. Then discovery should be limited to areas that pertain to the identified

   confidential information. This case will benefit from a general determination about the

   proper scope and timing of discovery, which will be applied to the specific discovery

   requests at issue.

          In an agreed order entered on August 28, 2019, Plaintiff secured the return or

   destruction of the downloaded files. The agreed order also prohibited Defendants from

   making use of the downloaded files. [Dkt. 39]. Plaintiff has chosen to pursue its claim for

   damages caused by Defendants’ alleged use of its confidential information. Plaintiff is

   required to permit Defendant to discover the basis of its claim for damages.              The

   appropriate scope of discovery includes the contents of those files that Plaintiff contends

   are confidential and that Plaintiff contends Defendants used to damage Plaintiff along with

   how Plaintiff contends Defendant used the information and the amount of Plaintiff’s claimed

   damages. Once Plaintiff discloses the contents of the files upon which its claims are

   based, Plaintiff is entitled to discover from Defendants information about Defendants’

   business activities that are reasonably related to Plaintiff’s claims.

                                                 2
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 3 of 11




           In other words, Plaintiff is required to provide precisely what it considers to be the

   confidential or trade secret information that forms the basis of its claims, the specific use

   which Plaintiff alleges Defendants made of the information, and the basis for its claims of

   damages. Defendant is likewise required to produce the communications it has had with

   those customers Plaintiff has identified as being the subject of this lawsuit. Although both

   sides express concern over use of the information disclosed, it has been the court’s

   experience that appropriate designations under the protective order in place, [Dkt. 25],

   sufficiently protect trade secret/confidential information. If a particularly identified item or

   category of information is not sufficiently protected, that matter can be brought to the

   court’s attention. Furthermore, Plaintiff has the ability to control what it discloses in

   discovery by determining what information it will rely upon for proof of its claims, with the

   caveat that Plaintiff may not rely on any information not disclosed in discovery.

           The foregoing is intended to govern the parties’ responses to the disputed discovery

   addressed in this Order and going forward in this case.

     Defendant Ace Alloy, LLC’s Motion to Compel Discovery Responses, [Dkt. 48]

                                             Interrogatory No. 11

           This interrogatory seeks identification of customers referred to in Paragraph 13 of

   the May 31, 2019 Declaration of Chad Chrissup.1 The court is not persuaded by any of


           1
              Defendant’s motion did not set out the text of paragraph 13 in its brief, nor did Defendant explain
   who Mr. Chrissup is or how he is significant to this case. Four pages after Mr. Chrissup is first mentioned,
   Defendant provided a reference to the exhibit where his declaration appears. Elsewhere in Defendant’s
   brief reference is made to Interrogatory No. 21, but the text of that interrogatory is not provided. In
   Defendant’s Second Motion to Compel, Defendant refers to paragraphs of the Complaint without providing
   any explanation about the content of those paragraphs. A party’s brief should provide all the information
   necessary for the court to gain an understanding of the dispute. In other words, the court should not have
   to dig through numerous exhibits to gain an understanding of the dispute.
                                                                                                    (continued...)

                                                         3
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 4 of 11




   Plaintiff’s assertions concerning this interrogatory.2 Essentially, Plaintiff argues that it

   should not have to answer the interrogatory because Defendants know what they did. The

   motion to compel is granted as to Interrogatory No. 11.

                                      Request for Production Nos. 1-3

           These requests broadly seek production of all documents or communications

   identified in or in any way utilized in formulating: Plaintiff’s responses to Ace’s first set of

   interrogatories to Plaintiff; the allegations and claims set forth in Plaintiff’s Complaint; and

   the statements set out in the Declaration of Chad Crissup. Plaintiff objects on the basis

   that the requests are overly broad and not proportional to the needs of the case. Plaintiff

   states that these requests for production of documents essentially seek the same

   information which Plaintiff says is the entire contents of the March 22, 2019 download.

   Plaintiff points out that the Court issued an order which prevents Defendants from using the

   downloaded information. According to Plaintiff, it does not make sense to produce to

   Defendant the very information Defendant was required to disgorge. Plaintiff states it

   produced the file names, which it claims should be sufficient. In reply, Defendant states

   that the file names do not enable it to discern whether the file contains information that

   could be considered a trade secret. Defendant also asserts that Plaintiff has refused to

   describe what it considers to be trade secret information.




           1
            (...continued)
           Counsel are also reminded of the expectation that they comply with LCvR 37.2(d) which requires
   that the opening brief contain a verbatim recitation of each discovery request in dispute as well as the
   response and objection thereto. Defendant’s brief contained this information for some but not all of the
   disputed discovery requests.
           2
               Plaintiff’s comment concerning a lobotomy, [Dkt. 51, p. 4], is especially unhelpful.

                                                         4
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 5 of 11




          The court is not persuaded that the contents of the March 22, 2019 download was

   exempted from discovery by the August 28, 2019 order. The court entered the parties’

   agreed order. That order memorialized Defendants’ representation that all copies of the

   downloaded information had been deleted and further memorialized the parties’ agreement

   that Defendants would not maintain copies of the download and would not make use of the

   files for any purpose. [Dkt. 39]. The court reads that order as prohibiting a business use

   of the information, not as an obstacle to discovery. The court cannot conceive of how this

   lawsuit can go forward without both parties being able to access the disputed information.

   The protective order is in place to enable the exchange of that information to take place.

          Defendant’s requests for Production of Documents Nos. 1-3 contain the following

   expansive language: “in any way utilized . . . evidencing, reflecting[,] or relating to.” To the

   extent this language exceeds the scope of discovery previously outlined, the motion to

   compel is denied. Plaintiff is required to disclose the factual basis for its claims and for its

   damage calculations. The motion to compel is granted as to Request for Production of

   Documents Nos. 1-3, as set out herein.

                                  Interrogatories Nos. 23 and 24

          These interrogaries seek sales information and sales quotes from October 1, 2018

   to June 28, 2019 for those customers Plaintiff has identified as ones from whom Defendant

   obtained business through use of allegedly misappropriated confidential or trade secret

   information. Plaintiff argues that the information is irrelevant and that Defendant has not

   established the relevance of the time frame set out in the interrogatories.

          The court finds that the information responsive to Interrogatory Nos. 23 and 24 is

   relevant for discovery purposes in that the information demonstrates that the identified

                                                  5
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 6 of 11




   businesses were actually Plaintiff’s customers.            Plaintiff is required to produce the

   information for those customers from whom Plaintiff alleges Defendant obtained business

   through the use of allegedly stolen information.

                               Requests for Production Nos. 8, 9, and 11

          Request No. 8 seeks production of all documents and communications relating to

   orders placed with Plaintiff by the listed companies from October 1, 2018 through June 28,

   2019. Request No. 9 seeks all communications to or from any entity identified in response

   to Interrogatory No. 21 (which asked Plaintiff to identify all business Plaintiff contends was

   lost by virtue of the allegedly improper actions taken by Defendants) from October 1, 2018

   through June 28, 2019. Request No. 11 seeks production of all communications with any

   individual or entity identified in response to Ace’s second set of interrogatories to Plaintiff.3

          Plaintiff objects on the basis that the requests are drastically overbroad and that the

   time frame is arbitrary. The court agrees that the requests, especially No. 11, are

   overbroad. Aside from making the pronouncement that it is so, Plaintiff has not offered any

   information to support its assertion that the period of time specified is unsuitable.

          The court is persuaded4 that documents reflecting bids, quotes, orders and related

   communications with the entities identified by Plaintiff as customers from whom business

   was lost as a result of the actions allegedly taken by Defendants is relevant for discovery

   purposes and that the information and documents should be produced. The motion to

   compel is granted to that extent.


          3
             Defendant’s brief contains no explanation or argument about the content of the second set of
   interrogatories.
          4
              See discussion at Dkt. 53, p. 9.

                                                     6
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 7 of 11




                                     Request for Production No. 10

           This request broadly seeks production of all documents which evidence, support,

   refer, or relate to the damage claims in this action. To the extent these documents have

   not been produced, Plaintiffs are required to produce documents which support its claim

   for damages.

           As further explained below, the cutoff date for the information and documents

   addressed in this motion is August 29, 2019.

                               Plaintiff’s Motion to Compel [Dkt. 49]

           Plaintiff seeks discovery of Defendant’s business information to the current date.

   Defendant argues that the cut-off date should be June 28, 2019. The court is not

   persuaded that June 28, 2019 is an appropriate cut-off date for discovery of information,

   nor is the court persuaded that discovery into Defendant’s business should extend to the

   current date. In the order entered on August 29, 2019, Defendants agreed and were

   ordered not to maintain any copies of or material from the March 22 download and were

   ordered not to use the download for any purpose. [Dkt. 39]. Given the content of the

   August 29th order which prohibited the use of the downloaded information, and in the

   absence of any concrete information that the agreed order has been violated, the court

   finds that August 29, 2019, is an appropriate cut-off.5 Documents generated up to that date

   must be produced.




          5
            Should concrete information that the order has been violated arise, the date can be re-evaluated
   on motion and presentation of such information.

                                                      7
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 8 of 11




                                     Request for Production No. 3

          This request seeks production of all sales by Defendant to a specific list of Plaintiff’s

   customers. The motion to compel is granted as to this request.

                                     Request for Production No. 4

          This request seeks all written communications from Defendant Michael Hooper to

   a list of Plaintiff’s customers. The motion to compel is granted as to this request.

                        Defendant’s Second Motion to Compel [Dkt. 54].

                                           Interrogatory No. 2

          This interrogatory requests Plaintiff to describe in detail the confidential customer

   information Plaintiff referred to in Paragraph 10 of the Complaint. Plaintiff responded by

   repeating the same verbiage contained in the Complaint and provided a list of specific

   computer file names. Defendant argues that the list of file names does not identify what

   information Plaintiff contends constitutes trade secret information. Defendant further points

   out that the file list contains files that do not pertain to Plaintiff’s business at all, but to golf,

   basketball, and Mr. Hooper’s infant son.

          The motion to compel is granted as to this interrogatory.

                                           Interrogatory No. 4

          This interrogatory seeks a detailed description of the information referred to in

   paragraph 12 of the Complaint. That paragraph alleges that Defendant downloaded

   information from Plaintiff’s computer system about Plaintiff’s 18 largest customers. The

   paragraph recites that the information included:

                  (a) customer contact information, (b) contracts and pricing
                  agreements with amendments, (c) material specifications, (d)
                  drawings/prints of customer parts, (e) Double Eagle invoices to

                                                     8
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 9 of 11




                 customers, (f) material test reports, (g) packing slips of
                 shipments, (h) letter of credit agreements for international
                 customers, (I) current price quotes, (j) detailed information
                 about ongoing contract negotiations with customers, (k) audits
                 and forms, (l) customer AMLs, (m) terms and conditions of
                 sales, and (n) power points of quarterly business reviews with
                 Double Eagle’s partners in business.

   [Dkt. 2, p. 2]. Plaintiff’s response consisted of a recitation of the same language contained

   in paragraph 12. Defendant asserts that it has a right to know what specific allegedly trade

   secret information is at issue. That is, exactly what customer information, what drawings,

   what pricing agreements, what test reports, et cetera are being referred to in the Complaint.

   Plaintiff asserts that it sufficiently answered the interrogatory by proving a list of computer

   file names. Plaintiff further states that Ace is in the best position to know what information

   it used.

          The court finds that Plaintiff did not sufficiently answer the interrogatory. If Plaintiff

   has knowledge about what specific information that Defendant has used, Plaintiff must

   identify that specific information for the particular client, or state that it has no such

   knowledge.

                                        Interrogatory No. 5

          This interrogatory asked for a detailed description of the information referred to in

   paragraph 14 of the Complaint, which generally refers to other confidential customer

   specific files owned by Plaintiff. Plaintiff responded, see response to Interrogatory Nos. 2

   and 4. Defendant asserts that Plaintiff did not provide a meaningful response.

          If the file lists provided by Defendant in answer to Interrogatory Nos. 2 and 4 consist

   of the universe of customer specific files at issue, Defendant is required to say so in



                                                  9
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 10 of 11




    response to Interrogatory No. 5. Otherwise Defendant is required to provide a detailed

    response to the interrogatory.

                                         Interrogatory No 21

           This interrogatory asks Plaintiff to identify by customer or amount all business that

    it contends it has lost due to Defendants’ actions. Plaintiff responded, see response to

    Interrogatory No. 13. Defendant notes that Plaintiff’s response to Interrogatory No. 13 lists

    only six customers, whereas Plaintiff previously submitted a “Damages Analysis” which is

    not verified, but which included lost profits for twelve customers. Plaintiff asserts that its

    “Damages Analysis” was its best guess at the time, but the later information provided in

    response to Interrogatory No. 13 constitutes its answer to Interrogatory No 21.

           Relying on Plaintiff’s representation, the motion to compel is denied as to

    Interrogatory No. 21, again proof of Plaintiff’s claims is limited to the information disclosed

    in discovery.

                                         Interrogatory No. 22

           This interrogatory requests the following:

                    For all business identified in Your Response to Interrogatory
                    No 21, describe in detail the factual basis for Your contention
                    or belief in that regard, and identify and Documents or
                    Communications relating to Your Response.

    [Dkt. 54, p. 12].     Plaintiff responded “See Response to Interrogatory No. 13.”           Id.

    Defendant states that the response to Interrogatory No. 13 fails to provide any detailed

    information as to how any business was lost as a result of any action by Defendants.

    Defendant states it also fails to identify any alleged trade secret information allegedly

    misappropriated and used by Defendants to obtain business from those customers at the


                                                  10
Case 4:19-cv-00243-TCK-FHM Document 63 Filed in USDC ND/OK on 05/15/20 Page 11 of 11




    expense of Plaintiff. Plaintiff states that in its response to Interrogatory No. 13, it provided

    all the information it currently possesses.

           Relying on Plaintiff’s representation, the motion to compel is denied as to

    Interrogatory No. 22.

                                           CONCLUSION

           Defendant Ace Alloy, LLC’s Motion to Compel Discovery Responses, [Dkt. 48],

    Plaintiff’s Motion to Compel Discovery from Defendants, [Dkt. 49], and Defendant Ace

    Alloy, LLC’s Second Motion to Compel Discovery Responses, [Dkt. 54], are GRANTED in

    part and DENIED in part as set out herein. Plaintiff has 3 weeks from the date of this order

    in which to comply; Defendant has three weeks from the date of Plaintiff’s production in

    which to comply.

           SO ORDERED this 15th day of May, 2020.




                                                  11
